
	
		II
		109th CONGRESS
		2d Session
		S. 3275
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 26, 2006
			Mr. Allen (for himself,
			 Mr. Nelson of Nebraska,
			 Mr. Craig, Mr.
			 Inhofe, Mr. Lott,
			 Mrs. Dole, Mr.
			 Vitter, Mr. Ensign,
			 Mr. Martinez, Mr. Burr, Mr.
			 Crapo, Mr. Sununu, and
			 Mr. Thune) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to
		  provide a national standard in accordance with which nonresidents of a State
		  may carry concealed firearms in the State.
	
	
		1.National standard for the
			 carrying of certain concealed firearms by nonresidents
			(a)In
			 generalChapter 44 of title
			 18, United States Code, is amended by inserting after section 926C the
			 following:
				
					926D.National standard
				for the carrying of certain concealed firearms by nonresidents
						(a)DefinitionIn this section, the term another
				State means a State other than the State from which a person holds a
				license or permit described in subsection (b)(2).
						(b)AuthorizationNotwithstanding any provision of the law of
				any State or political subdivision thereof, and subject to subsection (c), a
				person may carry a concealed firearm (other than a machinegun or destructive
				device) that has been shipped or transported in interstate or foreign commerce
				in another State if the person—
							(1)is not prohibited by Federal law from
				possessing, transporting, shipping, or receiving a firearm; and
							(2)is carrying a valid license or permit
				that—
								(A)is issued by a State; and
								(B)permits the person to carry a concealed
				firearm (other than a machinegun or destructive device).
								(c)Licensing
							(1)In
				generalIf another State
				issues licenses or permits to carry concealed firearms, a person may carry a
				concealed firearm in that State under this section under the same restrictions
				that apply to the carrying of a concealed firearm by a person to whom that
				State has issued such a license or permit.
							(2)No licenses by
				StateExcept to the extent
				expressly permitted by State law, if another State does not issue licenses or
				permits to carry concealed firearms, a person may not carry a concealed firearm
				in that State under this section—
								(A)in a police station;
								(B)in a public detention facility;
								(C)in a courthouse;
								(D)in a public polling place;
								(E)at a meeting of a State, county, or
				municipal governing body;
								(F)in a school;
								(G)at a professional or school athletic event
				not related to firearms;
								(H)in a portion of an establishment licensed
				by that State to dispense alcoholic beverages for consumption on the premises;
				or
								(I)inside the sterile or passenger area of an
				airport.
								.
			(b)Clerical
			 amendmentThe table of
			 sections for Chapter 44 of title 18, United States Code, is amended by
			 inserting after the item relating to section 926C the following:
				
					
						926D. National standard for the
				carrying of certain concealed firearms by
				nonresidents.
					
					.
			
